

	

		III

		109th CONGRESS

		2d Session

		S. RES. 379

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Santorum (for

			 himself, Mr. Nelson of Florida,

			 Mr. Burr, Mrs.

			 Dole, and Mr. Allen)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Recognizing the creation of the

		  NASCAR-Historically Black Colleges and Universities

		  Consortium.

	

	

		Whereas the Bureau of Labor Statistics reports that, while

			 there are 1,300,000 automotive technicians currently employed, industry figures

			 confirm that an additional 50,000 technicians are needed to fill open positions

			 each year;

		Whereas the National Automotive Dealers Association

			 reports that 57 percent of the operating profit of automotive dealers is

			 generated by the parts and service departments of automotive dealers;

		Whereas the findings of the National Automotive Dealers

			 Association reveal that dealers consider it difficult to locate qualified

			 technicians;

		Whereas 42 percent of all dealer technicians have been

			 engaged in that line of work for less than 1 year;

		Whereas the National Association for Stock Car Auto

			 Racing, Inc. (referred to in this preamble as NASCAR), the

			 NASCAR Universal Technical Institute, and a collaboration of Historically Black

			 Colleges and Universities (referred to in this preamble as

			 HBCUs) have agreed to create a consortium to increase the number

			 of quality job opportunities available to African American students in key

			 racing and other related automotive business activities, including automotive

			 engineering and technology, automotive safety, sports marketing, and other

			 automotive industry areas;

		Whereas the NASCAR–HBCUs Consortium is establishing a

			 formal plan to increase the number of quality job opportunities available to

			 African American students within NASCAR in key racing and other related

			 automotive business activities through the NASCAR Universal Training Institute

			 and the NASCAR Diversity Internship Program;

		Whereas NASCAR has agreed to enhance their identification

			 of employment opportunities, including internships, full time jobs, entry level

			 management positions, part-time jobs for college students, and post-graduate

			 job placement for students pursuing undergraduate and graduate degrees at

			 partner HBCUs;

		Whereas the NASCAR–HBCUs Consortium has developed a

			 program to increase the awareness, access, and participation of African

			 American students in the NASCAR Universal Training Institute and NASCAR

			 Diversity Internship Program for the racing and other related automotive

			 industries; and

		Whereas the NASCAR–HBCUs Consortium will seek

			 opportunities to establish and enhance the funding of targeted job development

			 activities by partner HBCUs, and generate support for the HBCUs in their

			 efforts to enhance curriculum development in sports marketing, finance, human

			 resource management, and other automotive industry areas: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes the

			 National Association for Stock Car Auto Racing, Inc. (referred to in this

			 resolution as NASCAR), the NASCAR Universal Technical Institute,

			 and a collaboration of Historically Black Colleges and Universities (referred

			 to in this resolution as HBCUs), for their creation of a

			 consortium to increase the number of quality job opportunities available to

			 African American students in key racing and other related automotive business

			 activities;

			(2)commends HBCUs,

			 including Alabama A&M University, Alabama State University, Bethune Cookman

			 College, Howard University, North Carolina A&T University, Talladega

			 College, and Winston-Salem State University, for their efforts to increase the

			 number of quality job opportunities available to African American students in

			 key racing and other related automotive business activities; and

			(3)encourages the

			 Departments of Education and Labor and other appropriate agencies of the

			 Federal Government to provide suitable assistance and support to ensure the

			 success of that effort.

			

